Whereas the Complainants exhibited into this Court their Bill of Complaint against the Defendants in this Cause praying to be releived touching the Matters therein Contained, and that they might have a Writ of Injunction to be awarded against them for Stay of their further Proceedings at Law upon two Several Actions prosecuted against the Complainants in his Majesty’s Court of Common Pleas, until the Defendants shall have Answered the Complainants Bill or other Order of this Court to the Contrary, Now upon opening the Matter this present day unto this Court by the Council for the Defendants it appeared that the Defendants have Since put in their Several Answers to the said Complainants Bill, But the Council for the Complainants alledg-ing they were not prepared for Hearing the said Cause, upon Bill and Answer, They therefore prayed that the time might be enlarged, which the Council of the other Side consented to. It is thereupon Ordered That this Cause come on *406peremptorily to be heard on Thursday next being the 30th January Instant at Ten in the morning.
Alexr Stewart Deputy Register in Chancery